Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 11/18/2020 is acknowledged. 
3.	Claims 1-2, 4, 6-10 and 15-17 are pending and under consideration.  
4.	The following rejections are necessitated by the amendment filed on 11/18/2020.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-2, 4, 6-10 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.	It is unclear to the Examiner what is meant by a “cross-allergy” despite there being disclosure in the specification for the term.  Cross-reactivity of antibodies binding to two different allergens is a term that is well-known in the art, but “cross-allergy” is not a well-known term.  The Examiner has realized that they have assumed that this means cross-reactivity up until this point, but in the interest of absolute clarity in the claims it is requested that Applicant either amend the claims to make what is meant a bit more clear or to provide a reference on the record showing what is intended by the term as there is no limiting definition in the specification.    
	Applicant’s arguments filed on 11/18/2020 have been fully considered, but are not found persuasive.

The Examiner considers that claim 17 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. The Applicant respectfully disagrees.
Indeed, the Examiner considers that it is unclear what is meant by “cross-allergy” in claim 17. However, this term is well-known to one skilled in the art, in the field of immunotherapy. This is particularly clear from the fact that several US patents have been granted relating to this field, which include the term “cross-allergy” in their claims, such as US8032394B1, US9279815B2, US7696228B2, and US9814660B2.
Therefore, the expression “cross-allergy” is well known and used in the art, and its inclusion in claim 17 will not pose any issue to understand the invention in claim 17 for one skilled in the art.
	It is the Examiner’s position that Applicant’s argument is unpersuasive.  These references provided are directed to drug hypersensitivity reactions and literally have nothing to do with Applicant’s invention whatsoever.  As such, these references provide no basis for what is meant by the term in the claims and they only further support the Examiner’s argument that the term is not well known to one of ordinary skill in the art.  Applicant should amend the claims to recite a different term for what is meant.  

B.	Claim 1 recites “wherein said polypeptide is a reduced and alkylated polypeptide when it contains free sulfhydryl groups on cysteine residues” but this recitation is unclear and confusing because the claim does not require the polypeptide to be a reduced and alkylated polypeptide.  There is no functional relationship between the composition and a reduced and alkylated polypeptide	
Correction is required. 

7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 4 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
A.	Claim 4 recites that the polypeptide has a length from 10-200 amino acid residues, but claim 1 recites that the polypeptide has at least 80% amino acid identity with SEQ ID NO:5 and SEQ ID NO:5 is 144 amino acid residues in length.  So, the very shortest that the polypeptide of claim 1 could be is 116 amino acids in length.  
B.	Claim 6 recites that the polypeptide is a plurality of polypeptides selected in the goup consisting of SEQ ID NOs 9-33 and 65-77.  This recitation is not further limiting to claim 1 because none of these sequences is at least 80% sequence identical to SEQ ID NO:5.  The claim does not recite that the composition further comprises these sequences.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



10.	 Claims 1-2, 4, 6-10 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: the polypeptides consisting of each of SEQ ID NOs 5, 9-33 and 65-77 which are reduced and alkylated and compositions thereof comprising an adjuvant and methods of administering the polypeptides consisting of each of SEQ ID NOs 5, 9-33 and 65-77 which are reduced and alkylated, the specification does not reasonably provide enablement for: 80% variants of SEQ ID NOs 5, 9-33 and 65-77; including polypeptides linked to a carrier molecule and compositions thereof; and a method of desensitizing an individual with an IgE dependent gluten allergy comprising administering polypeptides comprising or consisting of SEQ ID NOs 5, 9-33 and 65-77 or 80% variants of SEQ ID NOs 5, 9-33 and 65-77.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with this claim.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
          Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention. The specification disclosure is insufficient to enable one 
The specification discloses only the polypeptides consisting of each of SEQ ID NOs 5, 9-33 and 65-77, including those that are reduced and alkylated for use in the claimed invention. 
The specification is not enabled for variants of the recited sequences.  The specification is not enabled for variants that are 10 to 200 amino acids in length and the specification is not enabled for variates which comprise peptides with 70% amino acid identity with SEQ ID NOs 5, 9-33 and 65-77.  These terms provide no limiting definition and therefore the terms encompass any sequence having any number of additions, in addition to 30% deletions and/or substitutions to the recited sequences.  The specification is not enabled to make and use the genus of variants commensurate in scope with the specification including for therapeutic use.
The claims do not recite any screening method that one could use to screen for variants that can be made and used commensurate in scope with the specification.  Screening methods need to be specific for one of ordinary skill in the art to determine what is encompassed by the claim recitations.
Predicting polypeptide structure from sequence data of a single amino acid sequence and attempting to utilize the predicted structural determinations to ascertain IgE and IgG binding or functional aspects of any allergen is complex and well outside the realm of routine experimentation. In re Fisher indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). It was well known to those skilled in the art at the time the invention was made that minor structural differences among structurally related compounds or compositions could result in substantially different pharmacological activities.   It is well known in the art that the 
As of the date of this office action very few wheat allergy immunotherapy clinical trials have been conducted and from what the Examiner has been able to deduce they are all oral immunotherapies using whole wheat or durum wheat.  Two of the few clinical trials are Rodriguez del Rio et al. (PTO-892; Reference U) and Sato et al. (PTO-892; Reference) and neither one provides evidence for long term desensitization. There is no data in the art about using peptide immunotherapy to treat wheat allergies, much less the efficacy of using short reduced and alkylated peptides.  Given that there is no data in the specification or the art to show in vivo effectiveness for use in desensitization of individuals with diagnosed IgE-dependent gluten allergy, the claims are not enabled for methods of desensitization using short reduced and alkylated peptides from gliadins.  There is absolutely no predictability that any one of the recited peptides could induce desensitization, including the reduced and alkylated peptide consisting of SEQ ID NO:5, much less all of the recited peptides.   
Also at issue is whether or not the genus of immunogenic compositions disclosed can be used to desensitize Ig-E dependent gluten allergy. In view of the absence of a specific and detailed description in Applicant's specification of how to effectively use the genus of proteins and peptides encompassed by the instant claims in vivo, absence of working examples providing evidence which is reasonably predictive that the claimed compositions are effective for in vivo use, and the lack of predictability in the art at the time the invention was made, an undue amount of experimentation would be required to practice the claimed medicament with a reasonable expectation of success.

Substantiating evidence may be in the form of animal tests, which constitute recognizedscreening procedures with clear relevance to efficacy in humans. See Ex parte Krepelka, 231USPQ 746 (Board of Patent Appeals and Interferences 1986) and cases cited therein. Ex parteMaas, 9 USPQ2d 1746. 
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.
Applicant’s arguments and the declaration of Sandra Denery filed on 11/18/2020 have been fully considered, but are not found persuasive.
It is clear to the Examiner that Applicant and Sandra Denery are arguing limitations into the claims that are not present.  First, the claims require a polypeptide which is 80% identical to SEQ ID NO:5.  As such the polypeptide must match 116 or more amino acids.  The peptides recited in claim 6 are not examples of polypeptides 80% sequence identical to SEQ ID NO:5. The data supplied in the specification and in the declaration is directed to small peptides which is 
The rejection is maintained for reasons of record.  
11.	Claims 1-2, 4, 6-7, 9-10 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
Applicant is in possession of: the polypeptides consisting of each of SEQ ID NOs 5, 9-33 and 65-77 which are reduced and alkylated and compositions thereof comprising an adjuvant and methods of administering the polypeptides consisting of each of SEQ ID NOs 5, 9-33 and 65-77 which are reduced and alkylated.
Applicant is not in possession of:  80% variants of SEQ ID NOs 5, 9-33 and 65-77; including polypeptides linked to a carrier molecule and compositions thereof.
The specification discloses the polypeptides consisting of each of SEQ ID NOs 5, 9-33 and 65-77, including those that are reduced and alkylated. 
The state of the art teaches that function, including binding activity, cannot be predicted based on a protein's structure.   
The specification has not adequately described 80% variants of SEQ ID NOs 5, 9-33 and 65-77; including polypeptides linked to a carrier molecule and compositions thereof. These terms provide no limiting definition and therefore the terms encompass any sequence having any 
The specification has not described a correlation between the structure of the polypeptides and the function of being able to be used in a method of desensitization of individuals with a diagnosed IgE-dependent gluten allergy.  Without a correlation between structure and function, the genus of variants with these functions has not been adequately described.  The specifically described sequences in the specification are insufficient to provide adequate written description for the genus of variants encompassed by the claims.
Applicant only disclosed the polypeptides consisting of each of SEQ ID NOs 5, 9-33 and 65-77, including those that are reduced and alkylated in the specification; therefore, the skilled artisan cannot envision all the variants possibilities recited in the instant claims. Consequently, conception cannot be achieved until a representative description of the structural and functional properties of the claimed invention has occurred, regardless of the complexity or simplicity of the method. Adequate written description requires more than a mere statement that it is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC1993).  The Guidelines for the Examination of Patent Application Under the 35 U.S.C.112,  ¶1”Written Description” Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant rd column).
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398.
Applicant’s arguments and the declaration of Sandra Denery filed on 11/18/2020 have been fully considered, but are not found persuasive.
It is clear to the Examiner that Applicant and Sandra Denery are arguing limitations into the claims that are not present.  First, the claims require a polypeptide which is 80% identical to SEQ ID NO:5.  As such the polypeptide must match 116 or more amino acids.  The peptides recited in claim 6 are not examples of polypeptides 80% sequence identical to SEQ ID NO:5. The data supplied in the specification and in the declaration is directed to small peptides which is not the claimed invention.  Second, the claims do not require that the polypeptide is reduced or alkylated.  Applicant’s latest amendment takes that limitation out based on claim language.  It is suggested that Applicant amend the claims to require the features of the invention that are argued in Applicant’s response and in the declaration of Sandra Denery.  
The rejection is maintained for reasons of record.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1-2, 4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rafalski et al. in view of Campbell et al. (PTO-892; Reference V) and Harlow et al. (PTO-892; Reference W) as evidenced by Mameri et al. (PTO-892; Reference X) and Uniprot P02863.2 (PTO-892; Page 2; References U and V).
Rafalski et al. teaches the alpha gliadin protein of Uniprot P02863.2 in Figure 4.  
As evidenced by the art of Mameri et al., P02863.2 is 96% sequence identical to instant SEQ ID NO:5 which is taught in Mameri et al. in Figure 1 as recombinant alpha gliadin (In particular, page 6548, left column, Figure 1, whole document). 
As evidenced by the art of Uniprot P02863.2, Rafalski et al. teaches P02863.2 (In particular, whole document). 
The claimed invention differs from the prior art in the recitation of the composition comprising a physiologically acceptable adjuvant and the polypeptide covalently linked to a carrier molecule of claims 1-2, 4, 7 and 9.
Campbell teaches that it is customary now for any group working on a macromolecule to both clone the genes coding for it and make monoclonal antibodies to it (In particular, page 3 figure 1.1; and page 29).  One field of research in which monoclonal antibodies may prove of particular value is in the study of chromosomal proteins.  The search for those chromosomal proteins which are responsible for determining cell phenotype has been particularly long and comparatively fruitless and monoclonal antibodies are ideal tools for the dissection of the 
Harlow et al. also teaches that the monoclonal antibodies are specific, homogenous and can be produced in unlimited quantities (In particular, pages 141-157).  The method of producing monoclonal antibodies comprising immunizing an animal (i.e. a mouse) with a protein or portion thereof with an adjuvant, harvesting spleen cells from said animal, fusing said spleen cells with myeloma cell line, and culturing said fused cells (i.e hybridoma) under conditions that allow production of said antibody (In particular, pages 96-97).  Harlow et al. teaches production of antibodies by coupling the antigen of interest to a carrier, such as KLH (In particular, page 77). 
The reference teaches injecting protein in an immunization dose for rabbits and mice (In particular, page 100, Tables 5.3-5.4)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a monoclonal antibody as taught by Campbell against the known macromolecule of Uniprot P02863.2 taught in the Rafalski et al. reference.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because it was customary at the time the invention was made to make monoclonals against any new macromolecule as taught by Campbell.
It would have been obvious to have made a composition comprising the reference protein coupled to KLH in each immunization dose for rabbits or mice as taught by Harlow et al. It would also have been obvious to have injected the reference polypeptide in PBS physiological buffer solution with an adjuvant as taught by Harlow.  

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
14.	No claim is allowed.
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
February 13, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644



15.	No claim is allowed.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
June 20, 2020
/Nora M Rooney/
Primary Examiner, Art Unit 1644